
	
		I
		112th CONGRESS
		1st Session
		H. R. 2474
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2011
			Mr. McIntyre
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To authorize a project for hurricane and storm damage
		  reduction at West Onslow Beach and New River Inlet (Topsail Beach), North
		  Carolina.
	
	
		1.West Onslow Beach and New
			 River Inlet (Topsail Beach), North CarolinaThe Secretary of the Army is authorized to
			 carry out a project for hurricane and storm damage reduction at West Onslow
			 Beach and New River Inlet (Topsail Beach), North Carolina substantially in
			 accordance with the plans, and subject to the conditions, described in the West
			 Onslow Beach and New River Inlet (Topsail Beach), North Carolina: Report of the
			 Chief of Engineers dated September 28, 2009, at a total cost of $47,000,000,
			 with an estimated Federal cost of $30,000,000 and an estimated non-Federal cost
			 of $17,000,000, and at an estimated total cost of $252,000,000 for periodic
			 beach nourishment and monitoring over the 50-year economic life of the project,
			 with an estimated Federal cost of $125,000,000 and an estimated non-Federal
			 cost of $127,000,000.
		
